DETAILED ACTION
Claims 1-20 are pending. 
Priority: 2/04/2020
Assignee: EMC IP, Dell, Credant, Force 10, Wyse
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 8 contains allowable subject matter and is objected to.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s)  listed below is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al.(20190294582).


As per claim 1, Zhu discloses:
 A system, comprising: 
a processor in a second node cluster storage system, and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations(Zhu, [0041 -- processor 112 can include a microprocessor, L2/L3 caches, and/or other suitable logic devices. The memory 134 can include volatile and/or nonvolatile media (e.g., ROM; RAM, magnetic disk storage media; optical storage media; flash memory devices, and/or other suitable storage media) and/or other types of computer-readable storage media configured to store data received from, as well as instructions for, the processor 112 (e.g., instructions for performing the methods discussed below with reference to FIGS. 5-7)]), the operations comprising: 
receiving, from a first node cluster storage system, metadata comprising information representing a virtual data structure corresponding to replicated data of a third data storage system coupled to the second node cluster storage system(Zhu, [0072 – Fig. 6 --  the process 220 can include sending metadata regarding a block of data to be moved from a source memory region to a destination memory region in a memory at a replica storage node at stage 222. The metadata can include, for example, memory offsets of the source and destination memory regions and a data size of the block of data.]); 
creating a virtual data structure based on the information(Zhu, [0072 -- The process 220 can then include, with the metadata, modifying a memory descriptor that is a part of a data structure representing a pre-posted work request for sending a copy of the metadata to another replica storage node at stage 224.]);
and converting the virtual data structure to a real data structure, comprising reading the replicated data from the third data storage system into actual storage space corresponding to the virtual data structure(Zhu, [0072 --  response to determining that the modification is complete, the process 220 can include writing the block of data from the source region to the destination region at stage and triggering sending the metadata to another replica storage node at stage 230.]).
	

wherein the third data storage system comprises a legacy data storage system locally coupled to the second node cluster storage system(Zhu, [0035 -- FIG. 1 is a schematic diagram illustrating a distributed storage system 100 implementing group-based data replication in accordance with embodiments of the disclosed technology. As shown in FIG. 1, the distributed storage system 100 can include a client device 102 corresponding to a user 101 and a computing fabric 103 interconnected to the client device 102 by a computer network (not shown) such as the Internet]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims listed below is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al.(20190294582), and further in view of George et al.(20200285611).


As per claim 3, the rejection of claim 1 is incorporated, in addition Zhu does not disclose the following, however George discloses:
,wherein the real data structure is a second real data structure intended to be a replica of a first real data structure maintained at the first node cluster storage system, and wherein the operations further comprise verifying whether the second real data structure is consistent with the first real data structure(George, [0022 --  If multiple read operations are related, then those read operations should be executed upon the same version of the object for data consistency purposes. This is achieved by comparing timestamp data of the related read operations. If the timestamp data between the related read operations is mismatched, then the related read operations are retried because the related read operations were executed upon different versions of the same object.]);).
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of George into the system of Zhu provides a high degree of flexibility is able to access data from the object store, and provides the ability to store any number of snapshots in the object.

As per claim 4, the rejection of claim 3 is incorporated, in addition Zhu does not disclose the following, however George discloses:
wherein the receiving the metadata further comprises receiving a first checksum corresponding to the first real data structure, and wherein the verifying whether the second real data structure is consistent with the first real data structure comprises determining a second checksum based on the second real data structure, and comparing the first checksum with the second checksum(George, [0022 --  If multiple read operations are related, then those read operations should be executed upon the same version of the object for data consistency purposes. This is achieved by comparing timestamp data of the related read operations. If the timestamp data between the related read operations is mismatched, then the related read operations are retried because the related read operations were executed upon different versions of the same object.]);).

As per claim 5, the rejection of claim 4 is incorporated, in addition Zhu does not disclose the following, however George discloses:
wherein the comparing provides an indication that that the first checksum does not equal the second checksum, and in response to the indication, requesting actual data of the first real data structure from the first node cluster storage system, receiving the actual data, and writing the actual data to the second real data structure(George, [0022 --  If multiple read operations are related, then those read operations should be executed upon the same version of the object for data consistency purposes. This is achieved by comparing timestamp data of the related read operations. If the timestamp data between the related read operations is mismatched, then the related read operations are retried because the related read operations were executed upon different versions of the same object.]););


As per claim 6, the rejection of claim 1 is incorporated, in addition Zhu discloses:
wherein the real data structure comprises a data chunk(Zhu, [0072 -- The process 220 can then include, with the metadata, modifying a memory descriptor that is a part of a data structure representing a pre-posted work request for sending a copy of the metadata to another replica storage node at stage 224.]).

Claim listed is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al.(20190294582), and further in view of Yanovsky et al.(20170272209).


As per claim 7, the rejection of claim 4 is incorporated, in addition Zhu does not disclose the following, however Yanovsky discloses:
 wherein the real data structure is protected via erasure encoding(Yanovsky, [0120 -- At step 1112 object metadata is encoded to guarantee security and reliability. For example, object metadata can be encoded in the same way as a data segment, as well as just encrypted and protected against failures using erasure coding or replication. At step 1113]);
Therefore the motivation to combine is enables providing security, unlimited scalability and speed and data resiliency without a requirement for use of redundant arrays of independent disks (RAID) systems to provide data resiliency and write or replicate multiple copies to different geographical locations to ensure availability during component failures. 

As per claim 9, the rejection of claim 1 is incorporate, in addition Zhu discloses:
wherein the first data storage system is coupled to a fourth data storage system that contains the second replicated data(Zhu, [0072 -- The process 220 can then include, with the metadata, modifying a memory descriptor that is a part of a data structure representing a pre-posted work request for sending a copy of the metadata to another replica storage node at stage 224.]).).


As per claim 10, Zhu discloses:
A method, comprising:
 receiving, by a processor in a second node cluster storage system communicatively coupled to a legacy storage system and to a first cluster storage system, information from the first node cluster storage system, the information representing a virtual data structure corresponding to replicated data maintained in the legacy data storage system(Zhu, [0072 – Fig. 6 --  the process 220 can include sending metadata regarding a block of data to be moved from a source memory region to a destination memory region in a memory at a replica storage node at stage 222. The metadata can include, for example, memory offsets of the source and destination memory regions and a data size of the block of data.]); 
creating a virtual data structure based on the information(Zhu, [0072 -- The process 220 can then include, with the metadata, modifying a memory descriptor that is a part of a data structure representing a pre-posted work request for sending a copy of the metadata to another replica storage node at stage 224.]);); 
attempting to read data from the legacy data storage system to create a real data structure corresponding to the virtual data structure(Zhu, [0072 --  response to determining that the modification is complete, the process 220 can include writing the block of data from the source region to the destination region at stage and triggering sending the metadata to another replica storage node at stage 230.]).); 
Zhu does not disclose the following, however George discloses:
and in response to a successful attempt to read the data, verifying whether the data in the real data structure is consistent with counterpart data maintained at the first node cluster storage system(George, [0022 --  If multiple read operations are related, then those read operations should be executed upon the same version of the object for data consistency purposes. This is achieved by comparing timestamp data of the related read operations. If the timestamp data between the related read operations is mismatched, then the related read operations are retried because the related read operations were executed upon different versions of the same object.]);


wherein the attempting to read the data from the legacy data storage system is successful, and wherein the verifying determines that the data in the real data structure is consistent with the counterpart data, and further comprising responding to requests for data maintained in the real data structure by accessing the data maintained in the real data structure(George, [0095 At 502, a determination may be made that the computing device 610 deleted 612 the first snapshot. At 504, the bitmaps 616 are evaluated to determine whether there are any objects that are unique to the deleted 612 first snapshot. For example, the first object 602 and a fourth object may comprise data only of the deleted 612 first snapshot and no other data corresponding to other snapshots or data maintained by the computing device 610)

As per claim 12, the rejection of claim 10 is incorporated, in addition Zhu does not disclose the following, however George discloses:
receiving first verification data associated with the virtual data structure from the first cluster storage system, wherein the verifying whether the data in the real data structure is consistent with counterpart data maintained at the first cluster comprises evaluating the first verification data with second verification data based on the data in the real data structure(George, [0095 At 502, a determination may be made that the computing device 610 deleted 612 the first snapshot. At 504, the bitmaps 616 are evaluated to determine whether there are any objects that are unique to the deleted 612 first snapshot. For example, the first object 602 and a fourth object may comprise data only of the deleted 612 first snapshot and no other data corresponding to other snapshots or data maintained by the computing device 610).

As per claim 13, the rejection of claim 10 is incorporated, in addition Zhu does not disclose the following, however George discloses:
wherein the attempting to read the data from the legacy data storage system is unsuccessful, and further comprising performing a read failover to obtain the data(George, [0095 At 502, a determination may be made that the computing device 610 deleted 612 the first snapshot. At 504, the bitmaps 616 are evaluated to determine whether there are any objects that are unique to the deleted 612 first snapshot. For example, the first object 602 and a fourth object may comprise data only of the deleted 612 first snapshot and no other data corresponding to other snapshots or data maintained by the computing device 610.).


wherein the attempting to read the data from the legacy data storage system is successful, wherein the verifying whether the data in the real data structure is consistent with counterpart data maintained at the first node cluster storage system determines that the data is inconsistent, and further comprising, requesting actual data for the real data structure from the first cluster storage system, receiving the actual data, and storing the actual data in the real data structure in place of the inconsistent data(George, [0095 At 502, a determination may be made that the computing device 610 deleted 612 the first snapshot. At 504, the bitmaps 616 are evaluated to determine whether there are any objects that are unique to the deleted 612 first snapshot. For example, the first object 602 and a fourth object may comprise data only of the deleted 612 first snapshot and no other data corresponding to other snapshots or data maintained by the computing device 610.).).

As per claim 15, rejection of claim 10 is incorporated, in addition Zhu does not disclose the following, however George  discloses:
wherein the information comprises first information, wherein the virtual data structure is a first virtual data structure, wherein the data maintained in the legacy data storage system is first legacy data, wherein the real data structure is a George, [0095 At 502, a determination may be made that the computing device 610 deleted 612 the first snapshot. At 504, the bitmaps 616 are evaluated to determine whether there are any objects that are unique to the deleted 612 first snapshot. For example, the first object 602 and a fourth object may comprise data only of the deleted 612 first snapshot and no other data corresponding to other snapshots or data maintained by the computing device 610.).).

As per claim 16, Zhu discloses:
 A machine-readable storage medium, comprising executable instructions that, when executed by a processor of second node cluster storage system in a replicated storage environment, facilitate performance of operations(Zhu, [0072 – Fig. 6 --  the process 220 can include sending metadata regarding a block of data to be moved from a source memory region to a destination memory region in a memory at a replica storage node at stage 222. The metadata can include, for example, memory offsets of the source and destination memory regions and a data size of the block of data.]
 receiving information from a first node cluster storage system, the information representing a virtual data structure corresponding to legacy data maintained in a legacy data storage system that is locally coupled to the second node cluster storage system(Zhu, [0072 – Fig. 6 --  the process 220 can include sending metadata regarding a block of data to be moved from a source memory region to a destination memory region in a memory at a replica storage node at stage 222. The metadata can include, for example, memory offsets of the source and destination memory regions and a data size of the block of data.]););
 creating a virtual data structure based on the information(Zhu, [0072 – Fig. 6 --  the process 220 can include sending metadata regarding a block of data to be moved from a source memory region to a destination memory region in a memory at a replica storage node at stage 222. The metadata can include, for example, memory offsets of the source and destination memory regions and a data size of the block of data.]);); 
and reading a copy of the legacy data from the legacy data storage system into storage space allocated in the second node cluster storage system to provide a real data structure that maintains, in the second node cluster storage system, a replicated copy of the data(Zhu, [0072 --  response to determining that the modification is complete, the process 220 can include writing the block of data from the source region to the destination region at stage and triggering sending the metadata to another replica storage node at stage 230.]).);).

As per claim 17, the rejection of claim 16 is incorporated, in addition, Zhu discloses:
wherein the operations further comprise receiving a request for object data, determining that the object data is maintained in the real data structure in the second node cluster storage system, reading the object data from the real data structure, and returning the object data in response to the request(Zhu, [0072 --  response to determining that the modification is complete, the process 220 can include writing the block of data from the source region to the destination region at stage and triggering sending the metadata to another replica storage node at stage 230.]).

Claims 18-20 are similar to claims 5 and 15 respectively. 



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132